 Case 2:20-cv-00866-JAD-BNW Document 15-1 Filed 06/19/20 Page 1 of 13




           Exhibit 1
iMarketslive.com Webpage and
   Nevada Business Portal
6/19/2020                       Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                               IM Academy::   Filed 06/19/20 Page 2 of 13



                                academies   stories   strategies   company   getting started   login                        Select Language




                                                                                          what will
                                                                                          you become

  otal                                                                                    how would you feel if you had t
 ur life?                                                                                 control over every aspect of you




                                                                  have you ever felt like
                                                               you were meant for more?
                                             what if there was a way for you to build a
                                better life & experience more happiness & fulfillment?




                learning academies                                 live mentorship                             strategies
         gain mastery over markets that                   accelerate your growth and                      expand your learning &
          empowers people to be more                        achieve excellence with                    mentorship with simple unique
           self sufﬁcient allowing the                  exclusive goLIVE training from a                strategies that can make it
         pursuit of a passionate, fulﬁlling                team of master educators                    much easier to understand the
             and purpose driven life.                     committed to your success.                             markets.




        learning simplified.
https://www.imarketslive.com                                                                                                                  1/8
6/19/2020                            Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                                    IM Academy::   Filed 06/19/20 Page 3 of 13
        our educational platform confronts typical learning by empowering you with the skillsets you
        need to build a better life.
                                    academies   stories   strategies   company   getting started   login                     Select Language




            want it all? welcome to the best way to save if you dont know which academy to start learning. this exclusive cost savings
            option simply gives you access to the FRX, DCX & HFX academy at the lowest possible rate. try it today and ﬁnd out why
            its one of the most popular academies to join.




                               learn from the best, learn from them LIVE.
            supplement your learning with mentorship & guidance designed around your busy life & schedule with over 100 fulltime
                                                                             educators.




                                                find a strategy you love.
             explore & get to know strategies below that can help you trade
                                    with conﬁdence.

https://www.imarketslive.com                                                                                                                   2/8
6/19/2020                                Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                                        IM Academy::   Filed 06/19/20 Page 4 of 13



                                        academies   stories   strategies   company   getting started   login                             Select Language




            harmonics
                               exclusive education for harmonic patterns in the forex markets helping you identify potential reversals in
                               the market, giving you powerful insight & analysis for opportunities to earn.




                                                                                                                   learn & earn
                                                                                                                     on the go.
                                                                                                                    get easy to follow trade
                                                                                                                      ideas for the markets
                                                                                                                        sent to your phone.

                                                                                                                             never miss an
                                                                                                               opportunity to make a proﬁt.




                                                                                                         our story is simple.
                                                                                                                            we empower people.
                                                                                                                             we build better lives.
                                                                                                                      we give meaning & purpose.


                                                                                                               we believe real change begins with
                                                                                                                      positive self-talk & thinking,


                                                                                                                          that ﬁnding happiness
                                                                                                                                      starts within.


https://www.imarketslive.com                                                                                                                               3/8
6/19/2020                                  Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                                          IM Academy::   Filed 06/19/20 Page 5 of 13



                                           academies   stories   strategies   company   getting started   login                              Select Language




        our values




                     we educate.                                              we empower.                                 we enrich.
              access the right information                         discover the power to control your             experience a higher quality of life
            allowing you to start thinking &                        life, giving you the conﬁdence to             where you can receive fulfullment
            doing things in a way that works                          go after the lifestyle you want.            & abundance within the 5 areas of
                           best for you.                                                                                         life.




        how will you
        change the
        world?

        LAUNCHING 2020




        give with us.
        together we can make a difference.




https://www.imarketslive.com                                                                                                                                   4/8
6/19/2020                      Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                              IM Academy::   Filed 06/19/20 Page 6 of 13



                               academies   stories   strategies   company   getting started   login        Select Language




                                                executive leadership




                                                     field leadership




https://www.imarketslive.com                                                                                                 5/8
6/19/2020                             Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                                     IM Academy::   Filed 06/19/20 Page 7 of 13



                                     academies   stories   strategies   company   getting started   login                           Select Language




                                                           how to get started




        sign up quick & easy
        explore all the different ways you can start
        generating & diversifying ﬁnancial success.




            $324.94 enrollment                                                                              $274.95 monthly
            get full access to the FRX, HFX, and DCX academies, goLIVE mentorship, and strategies that will empower you with the
            ability to take full advantage of several of the largest ﬁnancial markets in the world. this is for the individuals that are
            serious about building a more meaningful life and investing in their ﬁnancial education. you will be equipped with the
            knowledge, guidance, and develop the skillsets to be in control of your ﬁnancial success.       learn more




https://www.imarketslive.com                                                                                                                          6/8
6/19/2020                            Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                                    IM Academy::   Filed 06/19/20 Page 8 of 13



                                    academies   stories   strategies   company   getting started   login                            Select Language




                                   ready to become something more?




        your journey starts here.
        take the ﬁrst step. you deserve to feel
        conﬁdent becoming the best you can be.



                               JOIN TODAY




                                          address: 348 West 57th Street #247, New York, NY 10019           phone: +1 518-801-1010




https://www.imarketslive.com                                                                                                                          7/8
6/19/2020                                          Case 2:20-cv-00866-JAD-BNW Document    15-1Welcome
                                                                                  IM Academy::   Filed 06/19/20 Page 9 of 13
               IM mastery academy™             IMchange.org           Copyright © 2019 IMacademy Inc. ALL rights reserved                 Privacy Policy         Terms of use          Sales & Refunds          Legal
                                                                                                      Policies & Procedures
                                                 academies        stories    strategies      company        getting started      login                                                                Select Language


        FULL RISK DISCLOSURE: Trading contains substantial risk and is not for every investor. An investor could potentially lose all or more than the initial investment. Risk capital is money that can be lost
        without jeopardizing financial security or life style. Only risk capital should be used for trading and only those with sufficient risk capital should consider trading. Past performance is no guarantee of
        future results.




https://www.imarketslive.com                                                                                                                                                                                            8/8
6/19/2020        Case 2:20-cv-00866-JAD-BNW Document 15-1
                                                  Nevada    Filed 06/19/20 Page 10 of 13
                                                         eSOS




     NEVADA BUSINESS SEARCH


      * Includes Trademarks, Trade Names, Service Marks, Reserved Names & Business Licenses

        I WOULD LIKE TO SEARCH BY:


              Starts With         Contains            Exact Match    All Words

        Name:
                                                                                    Alert

            International Markets Live
                                                                                      No records
                                                                                      found with
            BUSINESS ENTITY SEARCH CRITERIA                                           your search
                                                                                      criteria.
            Entity Number:

                                                                                            OK


            NV Business ID Number:




            Officer Name:




            Registered Agent Name:




            MARKS SEARCH CRITERIA


            Mark Number:




            Classification:


https://esos.nv.gov/EntitySearch/OnlineBusinessAndMarkSearchResult                                  1/2
6/19/2020           Case 2:20-cv-00866-JAD-BNW Document 15-1
                                                     Nevada    Filed 06/19/20 Page 11 of 13
                                                            eSOS


             -- Select --


            Goods and Services:




            Applicant Name:




        ADVANCED SEARCH OPTIONS


              All          Show Only Business Entity Information     Show Only Mark Information


        Type:

            -- Select --


        Status:

            -- Select --




             Search          Clear




https://esos.nv.gov/EntitySearch/OnlineBusinessAndMarkSearchResult                                2/2
6/19/2020        Case 2:20-cv-00866-JAD-BNW Document 15-1
                                                  Nevada    Filed 06/19/20 Page 12 of 13
                                                         eSOS




     NEVADA BUSINESS SEARCH


      * Includes Trademarks, Trade Names, Service Marks, Reserved Names & Business Licenses

        I WOULD LIKE TO SEARCH BY:


              Starts With         Contains            Exact Match    All Words

        Name:
                                                                                    Alert

            iMarketslive
                                                                                      No records
                                                                                      found with
            BUSINESS ENTITY SEARCH CRITERIA                                           your search
                                                                                      criteria.
            Entity Number:

                                                                                            OK


            NV Business ID Number:




            Officer Name:




            Registered Agent Name:




            MARKS SEARCH CRITERIA


            Mark Number:




            Classification:


https://esos.nv.gov/EntitySearch/OnlineBusinessAndMarkSearchResult                                  1/2
6/19/2020           Case 2:20-cv-00866-JAD-BNW Document 15-1
                                                     Nevada    Filed 06/19/20 Page 13 of 13
                                                            eSOS


             -- Select --


            Goods and Services:




            Applicant Name:




        ADVANCED SEARCH OPTIONS


              All          Show Only Business Entity Information     Show Only Mark Information


        Type:

            -- Select --


        Status:

            -- Select --




             Search          Clear




https://esos.nv.gov/EntitySearch/OnlineBusinessAndMarkSearchResult                                2/2
